MOUTON, J.
In this case the demand is for $500.00 with interest and attorney’s fees. Through inadvertence a judgment was rendered against defendants for $1900.00 as being the main amount claimed.
The judgment will have to be corrected to conform to the pleadings.
It is therefore adjudged, ordered a,nd decreed that the judgment rendered below for $1900.00 be and is hereby reduced to the sum of five hundred dollars ($500.00) with same rate of interest and attorney’s fees on said reduced amount, as was decreed below, and as thus reduced, amended and corrected, the judgment be affirmed in all other respects.